Mr. Justice Farmer, dissenting: The question of the competency of commissioners who are land owners in the district to spread the assessment, as stated in the opinion of the court, was not raised in this case. The objections to the assessment were, that the commissioners had not properly classified the lands of the district and assessed the benefits thereto; that the assessment of benefits to objectors’ lands is oppressive and unjust, and higher than the assessment of benefits to other lands of like quality, situation and value. 'There was no objection to the competency of the commissioners to make the assessment. On the contrary, it was stipulated at the hearing of the objections that the commissioners had been “duly” appointed to make the assessment, and this is equivalent to saying they had been properly or rightfully appointed. It was, in effect, a concession that the commissioners were qualified and authorized by law to make the assessment, but the objection was that they had not classified and assessed objectors’ lands according to the benefits received and in proportion to other lands in the district. Conceding that the commissioners were competent to make the assessment, I think it necessarily followed that objections must be heard and determined by them. The opinion of the court holds that if the commissioners had not been jand owners they would have been competent to spread the assessment, and that in such case the holding in the Trigger case, that the court had no authority to grant the request of the objectors to have their objection heard by a jury, would be applicable. In view of the fact that the competency of the commissioners to malee the assessment was not questioned but was in effect agreed to, I think the language of the court in the Trigger case applicable to this case. In Commissioners of Union Drainage District v. Smith, 233 Ill. 417, we held that where the assessment of benefits is made by commissioners who are land owners in the district, if the question is not raised before judgment of confirmation it is to be considered as waived and the assessment will be valid. Under the law as it existed prior to 1907, the authority to make the assessment by jury was found in section 16 and the authority to direct it to be made by the commissioners was found in the second proviso to section 37, while under the amendatory act of 1907 the authority of the commissioners to make the assessment is found in section 17 and the only authority to cause the assessment to be made by a jury is contained in the second proviso to section 37. If that proviso was intended to authorize the original assessment to be made by a jury it is placed in a very awkward position, for the only assessments referred to in the section preceding the proviso are additional and not original assessments. But if it be assumed that said proviso of section 37 authorized the original assessment to be made by a jury, the jury is given the same powers as are conferred upon the commissioners where the assessment is made by them, and none other. Whether the assessment is made by the commissioners or by a jury, when objections are made to it the act requires the body that made the assessment to hear and determine said objections. However objectionable this may appear to be,—and I do not defend the wisdom or policy of the law,—I am unable to find any authority in the act to cause the assessment to be reviewed by any other body or tribunal than the one making it. It was with reference to this provision of the law that the court said in the Trigger case: “If evils or hardships result from the statute, the remedy is in the legislature, and not with the courts.” As I read and understand the act under which the drainage district was organized, it contains authority to cause an assessment to be made by a jury but no authority to empanel a jury to hear and determine objections to an assessment made by drainage commissioners. In my opinion the judgment of the county court should not have been reversed on the grounds stated in the opinion of the court.